ALLOWABILITY NOTICE
Formal Matters
Claims 8, and 10-17 are cancelled by applicant.  Claims 1-7, 9, and 18-20 are pending and under examination.  

Priority
	The instant application is a divisional application of 15/353,974 (now US Patent 10413495) filed on 11/17/2016.  

Examiner’s Note
Applicant's amendments and arguments filed on 02/05/2021 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Rejections and objections not reiterated from previous office actions are hereby withdrawn in light of applicant’s arguments set forth on 02/05/2021.  No new matter is added by applicant’s amendments as the claims are supported by applicant’s specification and original claims.  The applicant’s amendments were done according to the Quayle Action filed on 12/08/2020.  
As applicant provides for a metal oxide-containing particle in each of independent claims 1 and 5, the recitations that follow of “the oxide-containing particle” are to “the metal oxide-containing particle” (oxide-containing particle where oxide is metal oxide).  Independent claim 18 provides a wherein clause of “wherein the oxide-containing particle is a metal oxide”.  

Conclusion
Claims 1-7, 9, and 18-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK V STEVENS/
Examiner, Art Unit 1613